

Exhibit 10.4


MOMENTA PHARMACEUTICALS, INC.
EQUITY AWARD RETIREMENT POLICY


1.Purpose. The purpose of this equity award retirement policy (this “Policy”) is
to provide for the treatment of Awards held by Eligible Participants upon their
qualifying retirement from the Company, notwithstanding any provision of the
Plan or any agreement governing an Award to the contrary. This Policy is
effective as of December 14, 2016 (the “Effective Date”).


2.Definitions. As used in this Policy, the following terms shall have the
meanings set forth below:


(a)
“Award” means an Option or RSU.



(b)
“Board” means the Board of Directors of the Company.



(c)
“Company” means Momenta Pharmaceuticals, Inc.



(d)
“Compensation Committee” means the Compensation Committee of the Board.



(e)
“Cut-Off Date” means January 1, 1972.



(f)
“Eligible Participant” means any (i) employee of the Company and its
subsidiaries or (ii) non-employee Board member.



(g)
“Eligible Retirement Date” means the date on which (i) an Eligible Participant
attains a minimum age of fifty-five (55) years and a minimum of five (5) years
of full-time employment with the Company and its subsidiaries or service as a
Board member, as measured from the Eligible Participant’s hire date or
commencement of service as a Board member and (ii) the sum of the Eligible
Participant’s age and number of years of such employment or service equals or
exceeds sixty-five (65) years.



(h)
“Option” means an option to purchase shares of the Company’s common stock
granted or that may be granted to an Eligible Participant under the Plan.



(i)
“Plan” means the Momenta Pharmaceuticals, Inc. 2013 Incentive Award Plan, the
Momenta Pharmaceuticals, Inc. 2004 Stock Incentive Plan and, to the extent
applicable, any future or successor equity compensation plan of the Company, in
each case as applicable to an Award and as amended or restated from time to
time.



(j)
“Retirement Date” means the last date, due to retirement on or after an Eligible
Participant’s Eligible Retirement Date, of the Eligible Participant’s (i)
employment if the Eligible Participant is an employee or (ii) service to the
Company and its subsidiaries as a Board member if the Eligible Participant is a
non-employee Board member.



(k)
“Retirement Vesting Period” means the one year period following the Retirement
Date.



(l)
“RSU” means a restricted stock unit denominated in shares of the Company’s
common stock granted or that may be granted to an Eligible Participant under the
Plan subject to service-based (but not performance-based) vesting conditions.



3.Treatment of Awards Upon Retirement. Except as otherwise provided in this
Policy, including in Section 4, following an Eligible Participant’s Retirement
Date:


(a)
The Eligible Participant’s Awards that are outstanding as of the Eligible
Participant’s Retirement Date will continue to vest and, if applicable, become
exercisable during the Eligible Participant’s








--------------------------------------------------------------------------------



Exhibit 10.4


Retirement Vesting Period as if the Eligible Participant had remained
continuously in service as an employee of the Company and its subsidiaries or a
non-employee Board member, as applicable, during the Eligible Participant’s
Retirement Vesting Period; and


(b)
The Eligible Participant will have until the first anniversary of the Retirement
Date to exercise any vested Options, provided that (i) if an Option (or portion
thereof) becomes first exercisable within the ninety (90) days preceding the
first anniversary of the Retirement Date, then the Eligible Participant will
have ninety (90) days following the date that the Option (or portion thereof)
becomes first exercisable to exercise such Option (or portion thereof) and (ii)
no Option may be exercised following the date upon which the Option would have
become unexercisable, including in connection with a corporate transaction or
event, had the Eligible Participant remained continuously in service as an
employee or non-employee Board member, as applicable, with the Company and its
subsidiaries.



4.Limitations; Conditions. The provisions of Section 3 are subject to the
following limitations and conditions unless the Committee or the Board otherwise
determines:


(a)
This Policy will not apply to any Option outstanding as of the Effective Date
that is an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code and is held by an Eligible Participant born before the
Cut-Off Date if, within twenty-eight (28) calendar days following the Effective
Date, the Eligible Participant holding such Option declines the benefits of this
Policy in a form provided by the Company.



(b)
An Eligible Participant must provide the Company with written notice of the
Eligible Participant’s intention to retire at least thirty (30) days but no more
than sixty (60) days prior to the Eligible Participant’s Retirement Date in
order to receive the benefit of this Policy, except that an Eligible Participant
who retires within forty-five (45) days following the Effective Date must
provide such notice no later than the Eligible Participant’s Retirement Date.
Such written notice must be in a form reasonably acceptable to the Company and
include a representation of the Eligible Participant that the Eligible
Participant is terminating from the Company for retirement purposes and has not
accepted, and does not plan to accept, a full-time position at another employer
in the biotechnology or pharmaceutical industries. For clarity, post-retirement
services as a member of a board of directors or similar board or committee shall
not disqualify an Eligible Participant from this Policy.



(c)
The benefits provided under Section 3 are conditioned upon an Eligible
Participant’s continued compliance with any non-competition, non-solicitation,
confidentiality or other restrictive covenants with the Company and may be
subject to any additional limitations, restrictions, modifications and/or
conditions (if any) as the Compensation Committee or the Board may from time to
time determine. Any such limitation, restriction, modification or condition must
specifically reference this Policy.



(d)
If an Eligible Participant continuously provides services to the Company and its
subsidiaries following retirement, then the Administrator will determine the
effect of such continued service on the provisions of Section 3 and the Eligible
Participant’s benefits under this Policy.



5.Discretion. The Compensation Committee or the Board may, in its discretion and
at any time or from time to time, including for the avoidance of doubt following
an Eligible Participant’s Retirement Date, determine that this Policy does not
apply to any or all Awards held by an Eligible Participant or terminate, amend
or modify this Policy. Any such determination, termination, amendment or
modification must specifically reference this Policy.


6.Interpretation. The Compensation Committee, the Board or the designee of
either may interpret the terms and application of this Policy, and in such
capacity is referred to herein as the “Administrator.” All interpretations of
the Administrator will be conclusive and binding on all persons. In the absence
of a contrary designation, the


2





--------------------------------------------------------------------------------



Exhibit 10.4


Company’s Senior Vice President, Human Resources will be the Administrator.
Notwithstanding the foregoing, only the Board or Compensation Committee will
administer this Policy and be the Administrator with respect to Senior Vice
Presidents and individuals who are subject to Section 16 of the Securities
Exchange Act of 1934, as amended.


7.Incorporation of Equity Plan. This Policy is established under and subject to
the terms of the Plan. Notwithstanding the foregoing, if there is a conflict
between the terms of the Plan and this Policy, the terms of this Policy will
control.


* * * * *


3



